362 S.W.3d 484 (2012)
Ogerta H. HARTWEIN, Appellant,
v.
Kirk M. HARTWEIN, Respondent.
No. ED 96543.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Jane Ellen Tomich, St. Charles, MO, for appellant.
Michael R. Hanson, O'Fallon, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J. and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Ogerta H. Hartwein (Mother) appeals from the trial court's dissolution judgment granting Kirk M. Hartwein (Father) sole legal and physical custody of the minor child, placing restrictions on the parties' ability to travel outside the country with *485 the minor child, and ordering Mother to pay $18,000 of Father's attorney's fees. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court's decision is supported by substantial evidence and does not erroneously declare the law, Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), and is not an abuse of discretion, Andrews v. Andrews, 344 S.W.3d 749, 749 (Mo.App. E.D.2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).